 Case 8:21-mj-00464-DUTY
        Case 1:21-cr-00430-RA
                           Document
                               Document
                                    9 Filed
                                        7-6 07/01/21
                                             Filed 07/06/21
                                                       Page 1Page
                                                              of 1 1Page
                                                                     of 1 ID #:29




                                                                            ri~~~
 1  CUAUHTEMOC ORTEGA (Bar No. 257443)                                        DISTRICT COURT
                                                                   CLERK,U.S.
    Federal Public Defender
 2 (E-Mail: cuauhtemac_ortega@fd.org)
                                                                         .1ll~ - 1202
 3 II~.~ I, ~~ M~V/~~Z(Bar No.Z~ IS~~
    Deputy Federal Public Defender                                         DISTRICT F CALIDF~Pu.n,
                                                                   CENTRAL
 4                                                                 BY ~.-.~~
   (Email: IL~.I ~~,r,/Y~v~~Q ~~,•O1~°~
 5 411 West Fourth Street, Suite 7110 !
    Santa Ana, California 92701-4598
 6
    Telephone: (714)338-4500
 7 Facsimile: (714) 338-4520
 8
     Attorneys for Defendant
 9
10                             UNITED STATES DYSTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                   SOUTHERN DIVISION
13   UNITED STATES OF AMERICA,                      Case No. SAS_ ~~ —1-~~(,~ M
14                Plaintiff,
15          v.                                       Assertion of Fifth and Sixth
                                                     Amendment fights
16
17                Uefendar~t.
18         I,the above-named defendant, hereby assert my Fifth and Sixth Amendment
19   rights to remain silent and t~ have counsel present at any and X11 of my interactions with
20   the government or others acting on the governmerrt's behalf. I do not wish to, and will
21   riot, waive any of my constitutional rights except in the presence of counsel. I do not
22   want the government or others acting on the government's behalf to question me, or to
23   contact me seeking my waiver of any rights, unless my counsel is present.
24
25               s                                          s
26
     Date/Time ~ ~— ~ — ~~ ~,'~~~                       a.m./}~.m
27                                                            V
~g   Interpreter:
     If defendant is not         speaker, include the following:
